23 A.3d 1242 (2011)
302 Conn. 902
John D. FLANNERY
v.
SINGER ASSET FINANCE COMPANY, LLC, et al.
SC 18821
Supreme Court of Connecticut.
Decided July 13, 2011.
Thomas P. Willcutts, Hartford, in support of the petition.
John H. Van Lenten, Bridgeport, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 128 Conn.App. 507, 17 A.3d 509, is granted, limited to the following issues:
"1. Did the Appellate Court properly determine, in a case alleging that the defendant aided and abetted the codefendant attorneys in a breach of their fiduciary duty, that the allegations contained in both the plaintiff's complaint and in avoidance of a statute of limitations defense were insufficient to invoke the continuous course of conduct doctrine as a means of toiling the statute of limitations?
"2. Did the Appellate Court properly determine that the three year statute of limitations period for actions brought under the Connecticut Unfair Trade Practices Act, General Statutes § 42-110a et seq., cannot be tolled?"
*1243 ZARELLA, J., did not participate in the consideration of or decision on this petition.